Name: Council Regulation (EEC) No 151/91 of 21 January 1991 amending the list of least-developed countries contained in Annex II to Regulation (EEC) No 429/87
 Type: Regulation
 Subject Matter: accounting;  international affairs;  economic conditions;  trade
 Date Published: nan

 No L 18 /2 Official Journal of the European Communities 24. 1 . 91 COUNCIL REGULATION (EEC) No 151/91 of 21 January 1991 amending the list of least-developed countries contained in Annex II to Regulation (EEC) No 429/87 down detailed rules for the implementation of Regulation (EEC) No 428/87 (2), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 428/87 of 9 February 1987 setting up a system of compensation for loss of export earnings for least-developed countries not signatory to the Third ACP-EEC Convention ('), and in particular Article 9 thereof, Having regard to the proposal from the Commission , Whereas the Republic of Haiti has recently signed the fourth ACP-EEC Convention and will therefore be covered by the Stabex system set up by that Convention from the 1990 year of application onwards ; Whereas that country should therefore be withdrawn from the list of countries contained in Annex II to Council Regulation (EEC) No 429/87 of 9 February 1987 laying HAS ADOPTED THIS REGULATION : Article 1 The Republic of Haiti is hereby withdrawn from the list of countries contained in Annex II to Regulation (EEC) No 429/87. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1991 . For the Council The President R. STEICHEN (') OJ No L 43, 13 . 2. 1987, p. 1 . (2) OJ No L 43, 13 . 2. 1987, p. 3 .